Mr. Justice Figüeras,
after making the foregoing statement of facts, delivered the following opinion of the Court.
According to rule 79 of General Order No. 118, series of 1899, besides the cases defined by the Law of Civil Procedure, an appeal in cassation will also lie for error in the consideration of evidence of whatever kind, which-provision by reason of its general character, must be made applicable to the testimony of witnesses and experts, without thereby considering as repealed paragraph 7 of article 1690, and article 1718 of aforesaid Law, from which it follows that such error, if of fact, should be apparent from documents or authentic acts which show the evident error of the judge, and if of law, the law or legal doctrine alleged to have been violated shall be precisely and clearly cited, as well as the manner in which the violation occurred. Such being the doctrine which in various cases has been established by this Court in construing this provision of General Order No. 118, the appeal as based on allegations 1, 4 and 9, does not lie, because questions of identity of things the possession *381whereof is sought to be recovered, and the good or bad faith of such possession are merely of fact, and as such, subject to the consideration of the trial court, to which the appeal in cassation must conform, so long as no error of fact or of law is. proven invalidating such consideration; and appellant in attacking the evidence in his ninth allegation, based upon paragraph 7 of article 1690 of the Law of Civil Procedure, fails to cite specifically the documents or authentic acts which show the evident error of the lower court, but cites confusedly the evidence which he supposes favorable to his- purpose, without stating whether there has been any error of law in the consideration thereof. Although it is true that the Supreme Court of Spain has held in more than one judgment, that an action for recovery cannot be successfully prosecuted against a possessor who holds by some title, without first instituting another action to defeat such title, this is the case where the right exercised by the plaintiff arises from the nullity of defendant’s title, but not as set forth by the judgments of July 4, and December 18, 1891, where both parties derive their respective rights from different documents and acts, without there being any relation or dependence between those brought by plaintiff and those introduced by defendant, in which case the controversy is confined to a discussion as to the value, efficacy and preference of the documents or data which respectively served as a basis for the claims of the parties; for which reason the judgment appealed from does not violate the doctrine invoked by appellant in the second and third allegations, not to mention the fact that in the latter, defendant’s title is stated to have originated from a source -which was not alleged either in the answer to the complaint, or in the rejoinder, namely, that of a grant of State lands dated August 12, 1874, a question which was not discussed at the proper time and cannot be raised for the first time on appeal in cassation. It has also been declared by other judgments, and among them by that of July 9, 1891, that the *383success of an action to recover one or several properties does not necessarily imply in every case the payment for -the products thereof and an indemnity for the damages caused, but that such obligation on the part of the possessor who has been defeated in the action depends upon the attending circumstances and, therefore, the judgment appealed from could hold as in fact it did, that the plaintiff was entitled to the recovery of the tracts of land in dispute, and hold that the return of the products and the payment of indemnity for damages could not be required, because to hold otherwise would involve the presumption of bad faith in in the possession by defendant, which was not proved, wherefore there has been no violation of the doctrine invoked in the fifth ground of the appeal. As to the sixth allegation, the trial court has correctly construed and applied article 348 of the Civil Code, and the doctrines announced in the judgments cited therein, inasmuch as the court in its decision has not acted contrary to the provisions of the law defining ownership, which is the sole object of the article quoted, but from the evidence which has not been successfully rebutted, has come to the conclusion that plaintiff has the law on his side, and this, after the defendant had prosecuted his action in the trial of the suit to preserve the lands, his ownership of which was contested by plaintiff who, having his titles recorded, could show on said record the metes and bounds of the properties referred to in the litigation. Under the seventh and ninth allegations it is urged that before bringing the action for recovery, the annulment of defendant’s title should have been demanded, which allegation has already been considered herein, it being held that there was- no legal reason for such a demand, and that consequently the provisions alleged to have been violated are not applicable ; but paragraph 3 of article 79 of the Mortgage Law has also been cited, and it should be borne in mind that according to the decision of the General Directorate, of November 21, 1881, the object of *385the entries at the Registry is to give publicity to the civil rights recorded therein, whence it is to be inferred that where the latter are extinguished by a judicial decision, the former become extinct, inasmuch as they derive their force and validity from aforesaid rights, and that a judgment has torce of law for the particular case in which it is rendered, notwithstanding the provisions contained in paragraph 3 of article 83 of the Mortgage Law, to which appellant seems to refer without citing it, because it is thereby presumed that the conserit of the parties concerned is necessary, whereas in the case at bar such consent is unnecessary, because the party who held the title of ownership was deprived of his right by virtue of a judgment which, when subject to execution, is alone sufficient for the cancellation according to article 82 of the same Law, and if after this suit for recovery of possession already finally passed upon, another action were to be instituted against defendant for the purpose of obtaining the cancellation of the entry of ownership made in his favor unnecessary expenses and delays would ensue, inasmuch as in this second litigation the only question to be decided would be the same right of ownership which has been finally decided in the first judgment. As regards the appeal based upon paragraph 3 of article 1690 which is also included under the eighth ground of the appeal, it must be borne in mind, although no legal provision is alleged to have been violated, that the judgment appealed from' has only passed upon the matters prayed for in the complaint and in the replication in which, as well as in the rejoinder, in accordance with article 547 of the Law of Civil Procedure the parties may amplifj'-, add to, or modify the allegations and exceptions contained in the complaint and in the answer; and as the trial court having this in mind, has conformed to the provision of article 358 of the aforesaid law of procedure, it cannot he maintained that the judgment has granted more than was prayed for.
We should declare and do declare that the appeal in cas-*387sation taken by Pedro Simón Battistini, does not lie, and impose upon him the costs. The proper certificate is ordered to be forwarded, and the record returned, to the District Court of San Juan.
Messrs. Chief Justice Quiñones, and Associate Justices Hernandez and MacLeary, concurring.
Mr. Justice Sulzbacher did not sit at the hearing of this case.